DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 9/22/20, 10/1/20, 10/26/20, and 12/9/20.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Allowable Subject Matter
Claims 17-36 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized as follows:
In claim 17, by the limitation the gate-to-gate dielectric structure comprises an airgap and at least one composite layer, wherein the at least one composite layer comprises at least a sub-layer of silicon oxynitride between a plurality of sub-layers of silicon oxide;
In claim 24, by the limitation the gate-to-gate dielectric structure comprises an airgap and at least one composite layer between adjacent conductor layers along a vertical direction perpendicular to a top surface of a substrate, wherein the at least one composite layer comprises at least a 
In claim 31, by the limitation the gate-to-gate dielectric structure comprises a pair of composite layers and an airgap between the pair of composite layers between adjacent conductor layers along a vertical direction perpendicular to a top surface of a substrate, wherein each of the pair of composite layers comprises at least a sub-layer of silicon oxynitride between a pair of sublayers of silicon oxide.
Claims 18-23, 25-26, 28-30, and 33 depend on claim 17.  Claims 27, 32, 34, and 36 depend on claim 24.  Claim 35 depends on claim 31.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436.  The examiner can normally be reached on M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        3/19/2021